                       1   TORY M. PANKOPF (SBN 7477)
                       2   TORY M. PANKOPF, LTD.
                           748 S Meadows Parkway, Suite 244
                       3   Reno, Nevada 89521
                           Telephone: (775) 384-6956
                       4   Facsimile: (775) 384-6958
                       5   Attorney for Defendant,
                           RODNEY COFFMAN
                       6
                       7
                       8
                       9
                                                         UNITED STATES DISTRICT COURT
                      10
                                                              DISRICT OF NEVADA
                      11
                      12
                      13      NATIONSTAR MORTGAGE, LLC, dba
                              MR. COOPER                                    CASE NO: 3:17-cv-00627-MMD-WGC
                      14
                                            Plaintiff,                      MOTION FOR EXTENSION OF TIME
                      15      v.                                            TO FILE RESPONSE TO MOTION FOR
                                                                            SUMMARY JUDGMENT
                      16      STONEFIELD HOMEOWNERS
                              ASSOCIATION and RODNEY COFFMAN,
                      17                                                      (FIRST REQUEST)
                                            Defendants.
                      18                                                    Local Rule 6-1

                      19
                      20           Defendant, RODNEY COFFMAN (“Defendant” or “Coffman”) by and through his

                      21   attorney, Tory M. Pankopf, of the Law Offices of Tory M. Pankopf, Ltd., pursuant to Local Rule

                      22   6-1, moves this Court for an order extending time to file his opposition/response (“Response”).

                      23   Plaintiff’s, NATIONSTAR MORTGAGE, LLC (“Plaintiff” or “Nationstar”), motion for

                      24   summary judgment [ECF No. 43] (“Motion”).

                      25           Defendant’s Response is due December 17, 2018. Defendant respectfully requests a 3-

                      26   day extension to file his Response on December 20, 2018.

                      27
                      28
     Law Offices of
Tory M. Pankopf, Ltd.
                                                                  -1-
 748 S Meadows Parkway
         Suite 244
                                                    MOTION FOR ORDER TO EXTEND TIME
   Reno, Nevada 89509
      (775) 384-6956
                       1           Counsel is almost finished with the response and will be able to file it as requested.
                       2   Counsel has two additional issues that need to be adequately researched to provide an intelligible
                       3   analysis. Counsel is finalizing the response, declaration in support, and accompanying exhibits.
                       4   There are no other attorneys in counsel's law office to draft the opposition, conduct the research,
                       5   and review the documents. Counsel will be able to provide his client's response within the time
                       6   frame requested.
                       7           As such, the Plaintiffs’ respectfully request a three-day (3-day) extension to Thursday,
                       8   December 20, 2018.
                       9   Dated: December 17, 2018
                      10
                                                                                 s/Tory M Pankopf
                      11
                                                                                 Tory M Pankopf
                      12                                                         Attorney for Plaintiff

                      13
                      14           Plaintiff’s request for a 3-day extension of time to file his Response on Thursday, December

                      15   20, 2018, is granted.

                      16
                      17                                         IT IS SO ORDERED.
                      18
                      19              19th day of December 2018.
                           DATED this ____
                      20
                      21                                                 ___________________________________

                      22                                                 UNITED STATES DISTRICT COURT

                      23
                      24
                      25
                      26
                      27
                      28
     Law Offices of
Tory M. Pankopf, Ltd.
                                                                    -2-
 748 S Meadows Parkway
         Suite 244
                                                      MOTION FOR ORDER TO EXTEND TIME
   Reno, Nevada 89509
      (775) 384-6956
